STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF LOUISIANA                                                            NO.   2022    KW    0467

VERSUS


PHILIPPE       VEETERS                                                               MAY       05,     2022




In   Re:        State          of     Louisiana,                         for
                                                          applying                supervisory          writs,

                19th       Judicial          District           Court,      Parish       of     East     Baton
                Rouge,         No.    DC - 19- 07235.



BEFORE:         GUIDRY,         HOLDRIDGE,          AND    CHUTZ,     JJ.


        STAY    DENIED.              WRIT   GRANTED        IN PART AND DENIED                 IN PART.      The
trial       court'   s    order        is   modified           to   provide       that    the    subpoenas
duces      tecum     issued          for    the    listed       records      of    the    victims       named

in the bill of information for the period of June 6,                                           2018    to   the
present be produced for in camera inspection by the trial court.
In   all    other    respects,             the    writ    application is          denied.

                                                         JMG
                                                         GH

                                                         WRC




COURT      OF APPEAL,          FIRST    CIRCUIT



Uk      DEPUTY     CL     RK   OF COURT
               FOR       THE   COURT